 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: 818-325-2888
 4
     Fax: 818-325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, MIGUEL NIGO
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                   WESTERN DIVISION
10
11
     MIGUEL NIGO,                            )   Case No.: CV 20-09188 PVC
12                                           )
                Plaintiff,
13         v.                                )   ORDER
                                             )   AWARDING EAJA FEES
14                                           )
     ANDREW M. SAUL,
15   Commissioner of Social Security,        )   PEDRO V. CASTILLO
                                             )   UNITED STATES MAGISTRATE
16
                Defendant.                   )   JUDGE
17                                           )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of THREE THOUSAND TWO HUNDRED
22   EIGHTY SIXTY DOLLARS ($3,260.00) (the “AGREED AMOUNT”) as
23   authorized by 28 U.S.C. § 2412(d), and subject to the terms and conditions of the
24   Stipulation.
25   DATED: 6/30/21
26
27                                         __________________________________
                                           PEDRO V. CASTILLO
28                                         UNITED STATES MAGISTRATE JUDGE
